NOBLE INNOVATIONS, INC. July 13, 2009 Adam Phippen United States Securities and Exchange Commission 100 F. Street, N.E. Mail Stop 3561 Washington, D.C. 20549-0405 RE: Noble Innovations, Inc. Amendment No. 1 to Form 8-K Filed June 12, 2009 File No. 0-53433 Dear Adam Phippen, This correspondence is in response to your letter dated June 16, 2009 in reference to our filing of amendment No. 1 to Form 8-K Filed June 12, 2009 on the behalf of Noble Innovations, Inc., File No. 000-53433. Amendment No. 1 to Form 8-K filed June 12, 2009 1. We reviewed your response to comment one in our letter dated May 26, 2009. Please provide the disclosure regarding non-reliance on previously issued interim financial statements included in your response to comment one. In addition, you indicate in your response to comment one that your fiscal 2007 financial statements should no longer be relied upon. Yet, your disclosure in the current report does not refer to the 2007 annual financial statements. Please revise or advise. Further, please revise to discuss the effect of error corrections on your financial statements for each annual and interim period. Answer:Respectfully, we will amend our 8-K as follows: Section 4 – Matters Related to Accountants and Financial Statements Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review. On May 15, 2009, the chief executive officer and principal accounting officer of the Company, under authority granted to them by, and with the approval of, the board of directors, concluded that our previously reported consolidated financial statements included in our annual report for the years ended December 31, 2008 and December 31, 2007 should no longer be relied upon. During the quarterly review for the three months ended March 31, 2009, the Registrant’s management and Board of Directors were advised by its auditor of record, M&K CPAS, PLLC, that the Registrant’s financial statements contained within the
